

116 HR 5053 : Justice for Juveniles Act
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5053IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Received; read twice and referred to the Committee on the JudiciaryAN ACTTo exempt juveniles from the requirements for suits by prisoners, and for other purposes.1.Short titleThis Act may be cited as the Justice for Juveniles Act.2.Exemption of juveniles from the requirements for suits by prisonersSection 7 of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e) is amended—(1)in subsection (h), by striking sentenced for, or adjudicated delinquent for, and inserting or sentenced for; and(2)by adding at the end the following:(i)Exemption of juvenile prisonersThis section shall not apply to an action pending on the date of enactment of the Justice for Juveniles Act or filed on or after such date if such action is—(1)brought by a prisoner who has not attained 22 years of age; or(2)brought by any prisoner with respect to a prison condition that occurred before the prisoner attained 22 years of age..Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk